—Judgment unanimously affirmed. Memorandum: The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The testimony of the identifying witness was not incredible as a matter of law, and it was for the trier of fact to decide whether to credit his testimony (see, People v Shedrick, 66 NY2d 1015, 1017-1018, rearg denied 67 NY2d 758; People v Murphy, 210 AD2d 886, lv denied 85 NY2d 865). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Howe, J. — Robbery, 1st Degree.) Present— Pine, J. P., Lawton, Pigott, Jr., and Callahan, JJ.